               IN THE UNITED STATES DISTRICT COURT
             FOR THE MIDDLE DISTRICT OF PENNSYLVANIA
KALIM A. BHATTI,                          :   Civil No. 1:18-cv-2178
                                          :
                   Plaintiff,             :
                                          :
            v.                            :
                                          :
REPUBLICAN CAUCUS OF THE                  :
PENNSYLVANIA HOUSE OF                     :
REPRESENTATIVES, et al.,                  :
                                          :
                   Defendants.            :   Judge Sylvia H. Rambo

                                    ORDER

      In accordance with the accompanying memorandum of law, IT IS HERBEY

ORDERED that Defendants’ motion to dismiss (Doc. 5) is GRANTED as follows:

         1) As to Count I, any alleged discriminatory acts that occurred prior to

            October 13, 2017, are dismissed with prejudice;

         2) Counts II, VI, V, VI, and VIII are dismissed with prejudice; and

         3) Counts III and VII are dismissed without prejudice.

      IT IS FURTHER ORDERED that Plaintiff has fourteen days from the date

of this order to file an amended complaint.

                                              s/Sylvia Rambo
                                              SYLVIA H. RAMBO
                                              United States District Judge

Dated: October 1, 2019
